Citation Nr: 0507522	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  95-30 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for low back strain 
with spondylosis, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1974, and from May 1975 to May 1977.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

A hearing was held before a Veterans Law Judge at the RO in 
June 1997; a transcript is of record.

In October 2001, the Board remanded the case for additional 
development.  

Subsequently, the RO increased the veteran's rating from 20 
to 40 percent.  [Prior to that increase, the 20 percent 
rating had been in effect since 1985].  However, since the 
new 40 percent rating is not the maximum, assignable, the 
case remains on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).

Various other issues have been raised during the course of 
the current appeal including service connection for various 
disabilities, special compensation and adaptations, and 
earlier effective dates.  None of these have been fully 
addressed by the RO and/or further pursued by the veteran, 
and are not part of the current appeal.

After the case had been returned to the Board, the Board 
received correspondence from the veteran stating that he 
wished to be "rescheduled", having missed several 
interviews because of family problems and illness.  This 
document, presented on a VA Form 21-4138, was in association 
with a VA Form 28-1900, a request for Vocational 
Rehabilitation, and does not impact the further processing at 
this time of the current appeal. 

Service connection is also in effect for tinea corporis and 
postoperative residuals of multiple cystic lesions, each 
evaluated as noncompensably disabling.  Nonservice-connected 
pension benefits have been assigned since 1985 for which 
ratings include a 100 percent assigned for nonservice-
connected tuberculosis meningitis which has rendered the 
veteran paraplegic and confined to a wheelchair.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the current appellate issue.

2.  The veteran's being wheelchair bound and unable to 
measure motions is in part due to his nonservice-connected 
paraplegia due to tuberculosis meningitis.

3.  The veteran's measurable lumbosacral spine limitations 
are generally no more than moderate to severe in degree, with 
pain on motion and resultant functional impairment that is 
reasonably shown to result in severe impairment but no more 
than that; lumbosacral strain is now intimately associable 
with spondylosis but is without significant radiculopathy 
[due to the service-connected probems] and no ankylosis.

4.  Alternatively, as delineated in the new regulations, the 
veteran is required to take to his bed because of his 
lumbosacral problems with incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months during which time he is under a phsyician's care. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for low back strain with spondylosis are not met under the 
old regulations.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71, 
Diagnostic Code 5292, 5293, 5295 (2003). 

2.  The criteria for an evaluation of 60 percent for low back 
strain with spondylosis are met under the new regulations 
which were effective September 23, 2002.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71, Diagnostic Code 5292, 5293, 
5295 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

Numerous regulatory changes have been made during the course 
of the current appeal.  The veteran has been apprised thereof 
throughout, and in various communications, he has indicated 
an understanding of what is required and who is responsible 
for obtaining what evidence.  Additional records are 
undoubtedly available somewhere, although the veteran has 
indicated that he is unaware of additional records which may 
be feasibly available at present.  However, pursuant to the 
Board's remand, additional examination has been also 
undertaken, and the Board finds no need to delay the case 
further by further development.  With regard to the appellate 
issue, the Board finds that adequate safeguards have been 
implemented as to protect the veteran's due process rights 
and that to proceed with a decision in this issue at the 
present time does not, in any way, work to prejudice him.  

Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Secondary service connection may be granted under 38 C.F.R. § 
3.310 or pursuant to the tenets of Allen v. Brown, 7 Vet. 
App. 439 (1995) which held that when aggravation of a disease 
or injury for which service connection has not been granted 
is proximately due to, or the result of, a service connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board notes that there has been a change in the rating 
criteria which pertain to disorders of the spine.  The VA has 
issued revised regulations concerning the sections of the 
rating schedule that deal with intervertebral disc syndrome.  
67 Fed. Reg. 54345-54349 (August 22, 2002).  The Board also 
notes that for spine disorders which are not rated under the 
code for intervertebral disc syndrome, there is a new General 
Rating Formula for Diseases and Injuries of the Spine. 68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Under the prior regulations, a low back disability may be 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295, which 
provides that a noncompensable rating is warranted where a 
lumbosacral strain is productive of slight subjective 
symptoms only.  A 10 percent disability rating may be 
assigned where there is characteristic pain on motion.  A 20 
percent rating is warranted where there is muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating is 
warranted if the lumbosacral strain is severe with listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Another potentially applicable provision under the old 
regulations is Diagnostic Code 5293.  Under Diagnostic Code 
5293, a noncompensable rating is warranted for intervertebral 
disc syndrome that is postoperative and cured.  A 10 percent 
rating is warranted for intervertebral disc syndrome that is 
mild in degree.  A 20 percent rating is warranted for 
intervertebral disc syndrome that is moderate in degree with 
recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  A 60 percent rating is 
warranted for intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back.  Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion.  A 40 percent rating is warranted if 
the limitation of motion is severe.

As was noted above, the VA has issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).  The new rating criteria provides as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, rate as 60 percent disabling; With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
rated as 40 percent disabling; With incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, rate as 20 percent 
disabling; With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, rate as 10 percent disabling.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The Board also notes that for spine disorders which are not 
rated under the code for intervertebral disc syndrome, there 
is a new General Rating Formula for Diseases and Injuries of 
the Spine. 68 Fed. Reg. 51454-51458 (August 27, 2003).  The 
General Rating Formula for Diseases and Injuries of the Spine 
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes) provides as follows: With 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine, rate as 100 percent disabling; 
Unfavorable ankylosis of the entire thoracolumbar spine, rate 
as 50 percent disabling; Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine, rate as 40 percent disabling; 
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine, rate as 30 
percent disabling; Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, rate as 20 percent disabling; Forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height, rate as 10 percent disabling.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. (Code 5235), Vertebral fracture or dislocation; 
(Code 5236), Sacroiliac injury and weakness; (Code 5237), 
Lumbosacral or cervical strain; (Code 5238), Spinal stenosis; 
(Code 5239), Spondylolisthesis or segmental instability; 
(Code 5240), Ankylosing spondylitis; (Code 5241), Spinal 
fusion; (Code 5242), Degenerative arthritis of the spine (see 
also Diagnostic Code 5003); (Code 5243), Intervertebral disc 
syndrome.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995). 

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.  

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Factual Background

Prior evaluations and clinical records are in the file for 
comparative purposes.

On a special examination conducted for VA in May 2003, the 
veteran noted that he had been diagnosed with lumbosacral 
strain after a fall in 1973.  Since then, he had had severe 
lower back pain which was constant in nature, with radiation 
into his arms and muscle spasms.  His ability to perform 
daily functions during flare-ups was limited.  He requires 
bed rest as often as once a month with each episode lasting 
for up to a week at a time.  He receives ongoing care for his 
back problems and takes Motrin, Baclofen, muscle relaxers and 
using a heating pad as well as a back brace when required.  
He is currently not working, having last worked in 1999 as a 
secretary.  He stated that he had functional impairment due 
to his back problems secondary to constant pain and muscle 
spasms.

On examination, he indicated that he was able to drive with 
hand controls.  He was noted to be wheelchair bound secondary 
to paraplegia.  Examination showed no wounds and palpation of 
the muscle revealed no loss of deep fascia, muscle substance 
or impairment of muscle tone.  There was no sign of lowered 
endurance versus normal impairment of coordination.  There 
was no muscle herniation.  He was noted to use a brace on his 
left leg and left foot as well.  

Examination of the lumbar spine showed no evidence of 
radiation of pain on movement or muscle spasm.  There was 
tenderness in the paralumbar area.  He was unable to perform 
straight leg raising.  There were no signs of radiculopathy.  
He was unable to perform range of motion for lumbar spine 
because of his paraplegia.  He attempted the lumbar spine 
movements while sitting in his wheelchair and was able to 
perform flexion to 70 degrees, and right and left lateral 
flexion to 20 degrees.  Range of motion was limited by pain, 
fatigue, weakness, lack of endurance and incoordination.  
There was no ankylosis of the lumbar spine.

Neurologically, he had abnormal motor function of the lower 
extremities with motor power being 0/5 in both legs.  He had 
abnormal sensory function with decreased tactile, touch and 
pain sensation.  Knee and ankle reflexes were 0 degrees 
bilaterally. 

X-rays of the lumbar spine showed leftward tilting of the 
pelvis and left curvature of the thoracolumbar spine, 
positional etiology versus scoliosis.  There was degenerative 
spurring throughout the lumbar spine.  A large anterior spur-
heterotopic bone extended inferiorly from the L-5 vertebral 
body.  There was narrowing of the L-5/S-1 intervertebral 
disc.  No fracture or subluxation was seen.  No spondylosis 
defects were present.  There were hypertrophic changes 
involving the facet joints at the L-5/S-1 level.  The 
examiner felt that the established diagnosis had progressed 
from lumbosacral strain to lumbar spondylosis.

The examiner reported reviewing a number of prior evaluative 
records starting in the 1980's to date.  It was noted that 
the veteran was wheelchair bound due to his paraplegia 
secondary to meningitis so range of motions could not be 
measured correctly.  Straight leg raising could not be 
performed.  He had paralumbar tenderness on percussion.  
However, it was opined that sitting in the wheelchair for a 
long time with lack of mobility would increase lumbosacral 
tenderness and decrease the range of motion further, and more 
likely than not aggravated his low back condition.  (emphasis 
added)

Analysis

The veteran's record is now sufficient to provide a sound 
evidentiary basis for assessing his current disability 
picture.  In his case, his service-connected lumbosacral 
spine situation and overall functional capacities are 
complicated by his nonservice-connected tuberculosis 
meningitis which has rendered him paraplegic and wheelchair 
bond.  This makes it difficult to assess his movements, for 
instance, although he made an effort to be as cooperative as 
possible in that regard.  However, the aggregate findings of 
the recent examination provide an ample delineation of which 
symptoms are attributable to which disability as to permit 
equitable resolution of the claim now pending.

In this case, prior to the enactment of new regulations, a 40 
percent rating, which is now in effect, was assignable under 
Code 5292 when limitation of motion was severe.  Under 5293, 
a 40 percent rating required severe intervertebral disc 
syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating however required an 
intervertebral disc syndrome which was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
No other applicable ratings are available which would permit 
an evaluation in excess of 40 percent.

In the veteran's case, under the old criteria, he clearly met 
the criteria for 40 percent under these alternative 
provisions, but he did not have the necessary pronounced 
impairment, associated ankylosis, lack of relief, or other 
neurological impairment as required for an evaluation in 
excess of 40 percent.

However, the pertinent regulations were recently changed.  
Now, intervertebral disc syndrome is ratable either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

In the veteran's case, he still does not fulfill the overall 
mandates of a 60 percent rating using the latter formula, 
i.e., both specific orthopedic and neurological components. 

However, pursuant to regulations that went into effect 
September 23, 2002, there is now an alternative way to 
fulfill the requirements for a 60 percent rating and that is 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  

Associated regulatory notes delineate what constitutes an 
incapacitating episode to include bed rest prescribed by a 
physician and treatment by a physician.  

In the veteran's case, the recent examiner has specifically 
opined that the veteran requires bed rest as often as once a 
monthly with each episode lasting for up to a week at a time.  
He was also noted to receive ongoing care for his back 
problems and takes Motrin, Baclofen, muscle relaxers and 
using a heating pad as well as a back brace when required.  

According, the Board finds that resolving doubt in his favor, 
under the new criteria, the veteran is entitled to a 60 
percent rating for his low back disorder with spondylosis 
from the date the regulation became effective, September 23, 
2002.

The veteran is no longer working.  However, the evidence does 
not reflect that other than as contemplated under schedular 
criteria, his low back disorder does not require the 
application of extraschedular criteria under 38 C.F.R. 
§ 3.321(b).


ORDER

An evaluation in excess of 40 percent for low back disorder 
under the old regulations is denied.

An evaluation of 60 percent for low back disorder under the 
new regulations is allowed, subject to the regulatory 
provisions relating to the payment of monetary awards.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


